(1) Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

How is a numerical value obtained for an "actual mooney index"? What is the algorithm? Is there one in the originally filed specification?  Does the originally filed application provide any suggestion as to where one can turn to provide such?  Such is necessary for claim 1’s moony sensor that obtains values.
(As to REMARKS, consider: Firstly, as to pages 7-12, the material appears to be new in regard to Applicant expressing that the “mooney index” (of the application) corresponds to the “mooney viscosity” depicted in the SMR Bulletin No. 7.  How does one of ordinary skill read the instant application, then know to direct himself to the SMR Bulletin?  The specification did not incorporate the SMR Bulletin, which Bulletin appears to provide essential material.  Secondly, how would one of ordinary skill relate the specification’s “mooney index” to the “mooney viscosity”?  Does the “mooney index” (of the specification) have an identical1 meaning as the “mooney viscosity” depicted in the Bulletin?  Thirdly, some portion of the description in the Bulletin may potentially be essential to the application, which subject matter is not found in the specification.  Finally, does the “publication” (line 7, page 7) have a publication date before the effective filing date of this application?  Undersigned 

As to the tables on pages 7 and 8, the parameters/variables Po, P30, PRI, G, expansion rate are all undefined.
	(As to REMARKS, consider: The parameters/variables remain undefined, as the record does not reflect how one of ordinary skill can obtain known definitions for the reason stated 2 paragraphs above)

As to page 7, how can anyone arrive at the power consumption value being "61" (line 18)?  There is no "61" in the tables. There is not even any way to arrive at a value of "61" from all of the values listed in the table. What is the definition of "power consumption value" (line 18)? (It must be a different definition from earlier described "power consumption value".
As to page 9, lines 2,3, what elements of the tables are exactly is compared to what? (How does "average specific gravity" (line 2) play a part in distinguishing between "rubber of D company" and "that of C company" (lines 2-3)?
(As to REMARKS, consider:  As Applicant has deleted the entire table related to “C” and “D”, what information does the first paragraph of page 9 of the specification even mean any longer?) 

As to claim 1, what does "sample the rubber material according to the weight value" mean? Does it mean that the controller provides a weight value (i.e., force), and that the sampler removes a sample of that actual weight? Note that the rollers have a fixed pitch, and that there is no reference to the dimensions of such sample, so maybe dimension of the sample provides for part of the sampling ... but the application on that.  Presently, the application does not explain such, does not provide any indication where to turn, no reference/publication (prior to filing date) provides a hint.
sample the rubber material according to the weight value” refer to an arm, cutter and belt?  Does the listed equipment somehow provide a weight value?  What is Applicant trying to convey?  Also, the “weight of sampler is no care about in the present application” (lines 8-9, page 14) is awkward, so no meaningful statement can be drawn from such.)  

(2) THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

(3) Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 The REMARKS state that “mooney viscosity corresponds to the mooney index” (line 2-3 from last, page 7), but does not state that the moony viscosity is identical to the mooney index.  Two items that correspond are not necessarily identical.